Title: To James Madison from Washington Boyd, 31 May 1808
From: Boyd, Washington
To: Madison, James



Sir,
Washington City, Treasurer’s Office, May 31st 1808.

You are hereby notified, that under the late assessment law your personal property is valued at 2000 dollars, and that the board of appeal, composed of the city commissioners, will meet at the council chamber on Tuesday 14 June and continue to set for ten days, from 3 o’clock P. M. until 7 P. M. every day, sunday excepted.

Washington BoydTreasurer of W. City.


